DETAILED ACTION

	This action is responsive to amendments filed 03/04/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 23-31 and 33-38 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not fairly teach or suggest the limitations of claim 23, specifically that the two coils are reversed in orientation in such a way that improves the induced EMF based on the number of concentric conductor coils, in view of all other limitations present in the claims.
Kawai (2007/0164867) teaches a flexible antenna element which is folded over a shared conductive portion, to be positioned on opposite sides of an article.  However, 
Kubo (2014/0049436) teaches an antenna device with a split coil system, where the adjacent coil sections wind in opposite directions.  However, the means by which this is arranged increases the spatial volume of the range of the device, but does not increase the EMF of the device; it is merely more directionally active as a result.
Ando (6,373,708) teaches two connected antenna coils on a front and rear opposite surface of a contactless IC card, arranged to increase the EMF of the system.  However, these coils are spaced apart from one another, and coiled in the same direction.
de Vall (5,574,470) teaches an RFID transponder card with a connected antenna element on either sides of a substrate, bearing coils which are wound in a way such as to improve inductance and capacitance.  However, this does not improve the EMF, and they are wound in the same direction.
Finn (2019/0197385) teaches a booster antenna wherein the coils are wound in the opposite direction as the antenna it is boosting to enhance the resonance curve.  This arrangement would likely improve the EMF of the system, but this reference is lacking many other limitations in the claims, mainly the cylindrical shape and the bridge.
Claims 24-31 and 33-38 depend upon claim 23, and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TARDIF whose telephone number is (571)270-7810.  The examiner can normally be reached on M-F 9:30-6:30.  If the examiner cannot be reached by telephone, he can be reached through the following email address: david.tardif@uspto.gov
If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID TARDIF
Examiner
Art Unit 2876


/DAVID TARDIF/
Examiner, Art Unit 2876
david.tardif@uspto.gov




/MICHAEL G LEE/Supervisory Patent Examiner, Art Unit 2876